Case 1:19-cv-00109-SM Document 48-36 Filed 05/18/20 Page 1 of 5




      Exhibit 36
                 Case 1:19-cv-00109-SM Document 48-36 Filed 05/18/20 Page 2 of 5
From: Adam J. Knowlton-Young
Sent: Wednesday, January 17, 2018 12:21 PM EST
To: Mark I. Anderson <Mark.I.Anderson.18@dartmouth.edu>
CC: Anne B. Hudak (Anne.B.Hudak@dartmouth.edu) <Anne.B.Hudak@dartmouth.edu>; Adella-Marie G. Cloutier <Adella-
Marie.G.Cloutier@dartmouth.edu>; Katharine R. Strong <Katharine.R.Strong@dartmouth.edu>; Laurie Welch
<laurie.welch@dartmouth.edu>
Subject: RE: Judicial Affairs - Deadline to Request Review
Attachment(s): "Anderson, M. - COS 18W #2 casenote.pdf"
Dear Mark,

Please find attached the case note you requested from your January 8, 2018 meeting. As stated below in this email chain, the
deadline to submit your Request for Review is the end of the day January 23, 2018.

Thank you for your attention to this message.

Be Well,
Adam




From: Adam J. Knowlton-Young
Sent: Tuesday, January 16, 2018 2:42 PM
To: Mark I. Anderson <Mark.I.Anderson.18@dartmouth.edu>
Cc: Anne B. Hudak (Anne.B.Hudak@dartmouth.edu) <Anne.B.Hudak@dartmouth.edu>; Adella-Marie G. Cloutier <Adella-
Marie.G.Cloutier@dartmouth.edu>; Katharine R. Strong <Katharine.R.Strong@dartmouth.edu>; Laurie Welch
<laurie.welch@dartmouth.edu>
Subject: Judicial Affairs - Deadline to Request Review
Importance: High

Dear Mark,

Based on our conversation yesterday, and confirmation from DHMC, I understand that you have been discharged from DHMC. The
cover letter to your outcome letter (see attachment) from the January 8, 2018 hearing stipulated that you would be granted an
extension to your deadline to Request Review on the hearing process to seven days from the day you left DHMC. That cover letter
also stipulated we would confirm your new deadline to Request Review via email. Please let this message confirm that your
deadline to Request Review is now the end of the day January 23, 2018.

I will email the case note from your January 8, 2018 hearing to you when it is available, as we communicated about yesterday.

Thank you for your attention to this message.

Sincerely,

Adam


___________________________________________________
Adam Knowlton-Young
Judicial Affairs, https://www.dartmouth.edu/judicialaffairs/
Dartmouth College
5 Rope Ferry Road, Rm 204
Phone: 603-646-3482
Fax: 603-646-0421




                                                                                                                 DARTMOUTH005400
            Case 1:19-cv-00109-SM Document 48-36 Filed 05/18/20 Page 3 of 5




COS Hearing ‘18W#2 Case note – Monday, January 8, 2018
Student: Mark I. Anderson ‘18
Finding:   Admitted violation of Standard II (harassing behavior or conduct directed at an individual)
           In the absence of a conviction, no finding entered on Standard VI violation of law charge
Sanction: Separation

An ’18 admitted engaging in harassing behavior or conduct targeted at an individual in January,
February, March and/or May of 2017, in violation of Standard II. The allegation pertained to
communications the ’18 had with his former girlfriend, a REDACTED student and graduate of his
high school, who obtained an emergency restraining order against him from the Somerville,
Massachusetts District Court on March 29, 2017.

According to the REDACTED Police Report, the RED student came to the station and reported
that she had broken up with the ’18 in late FebruaryACT
                                                      of 2017. She said that after he’d sent her
                                                      ED
hundreds of “mean” texts, including threats to kill himself, she told him to stop and blocked him from
social media. She said that he had continued to send harassing and threatening communications to her
and to members of her family. She told the RED Police that he said he wanted to “end the life of you
and your mom”, “threatened to post nude photos
                                            ACTE of her online in retaliation for making him suffer”,
and that he would “make her regret it” if she Ddid not contact him. She told the police that she was
“really scared for my safety and the safety of my family” and that she was in “constant distress and
fear”.

  REDACTED      Police contacted Dartmouth Safety and Security and Hanover Police that evening
(3/29/17) to convey their concerns and to arrange for delivery of the emergency restraining order. At
the ‘18’s request, Security and HPD met him shortly after 8 p.m. in the Safety and Security parking lot.
The HPD officer gave the order to the ’18, explained the terms and had him sign the acknowledgement.
According to the Safety and Security report, the ’18 was upset, asked how he could fight it, and said he
had been trying to “get them to stop contacting and harassing [him]”. HPD advised the student to
contact RED Police or the Lebanon District Court.
        ACT
        ED
According to the REDACTED Police report, the RED student appeared at the Somerville District
Court the next morning and provided additional examples
                                                    ACT of the ‘18’s communications. The judge
                                                    ED Prevention Order, which ordered the ’18 to
converted the overnight emergency order into an Abuse
stay at least 100 yards from the RED student, stay away from her residence, and stay away from RED .
The order also directed that the ACT
                                 ’18 was “not to communicate electronically or disseminate, send or
                                                                                                 ACT
post any images” of the ’18 without her prior written permission.
                                  ED                                                              ED


Copies of emails provided in support of the requests for protective orders, included in the RED Police
report and the disciplinary hearing case packet, included:                                  ACT
                                                                                                ED

*A March 11, 2017 message from the ’18 to the RED student at 12:03 a.m., in which he called her “a
                                                   ACT
stupid fucking pathetic bitch”, “a crooked fuckingEDwhore”, and told her to “kill yourself you fucking
sociopath”. He also called her a “heartless cunt” and said he would “probably post your nudes on
reddit every day until they finally reach the front page (cause with your gross flabby tits, it’ll probably




                                                                                                 DARTMOUTH005401
            Case 1:19-cv-00109-SM Document 48-36 Filed 05/18/20 Page 4 of 5




take some work!)”. He said he would do “whatever I can to hurt you as [sic] at least a fraction as much
as you’ve hurt me” and that he hoped “life brings you nothing but pain and suffering”.

*A March 11, 2017 email at 1:51 a.m., which said “This is only going to be worse if you try and have
your mom deal with it. Kill yourself you spineless fuck”. Another message at 2:31 a.m. called her a
“fucking pathetic disgraceful piece of shit”. Another at 2:34 a.m. stated: “If you take your time I’ll make
sure you regret it”.

*A March 12, 2017 email from the ’18 to the RED student at 3:24 a.m., in which the ’18 referred to his
                                                ACT
father deactivating his phone “because I had promised
                                                 ED
                                                          I’d stop contacting you before and didn’t”,
called his father a “paranoid piece of shit”, and described his father “screaming at me for doing this to
him”. The message also warned the RED student that “You will know the same pain and suffering that
                                      ACT
you caused me now.” He said “the thought
                                       ED
                                              of you crying excites me”, that hearing she failed a test
“was truly exhilarating”, and that once he “let [his] feelings out publicly….the pain you’ll feel might
resemble mine”.

The record also included concerns that the RED student’s mother shared with the RED Police and
                                             ACT                                      ACT
Safety and Security on March 29th, and an excerpt
                                              ED
                                                     of a March 12 th message the ’18 sent
                                                                                      ED
                                                                                           to the mother
in which he threatened to “make her regret it” if she contacted his family again, and thanked her for
“further justifying my hatred”. The mother also shared a March 27th message the ’18 sent to the
mother in which he said it “honestly [felt] really good to do something that’d let me know she’d feel a
fraction of the unnecessary pain I experienced because of her” [referring to the RED student], issued a
                                                                                   ACTE
“final warning” that the mother not contact his family, and said “I promise I will doDmy best to ensure
being weak like this for her own sake cause her to feel so much more pain than if she’d shown me any
respect…”.

Two months later, on the evening of May 4, 2017, the RED Police contacted Safety and Security to
report that the ’18 had violated the restraining order by sending the RED student a message. Several
                                                        ACTE
                                                                      ACT
hours later, Safety and Security and HPD met with the ’18, and HPD placed
                                                          D
                                                                       ED
                                                                           him under arrest.

The ‘18 was not enrolled during the 2017 summer and fall terms. He returned to campus for his
Committee on Standards disciplinary hearing on January 8, 2018. In addition to the RED and Safety
and Security reports, the case packet included 28 pages of the material he submittedACT for the hearing,
including his own 5-page, detailed chronology of his previous relationship with the ’18, an extensive
                                                                                       ED
account of the break-up and the events following, and additional emails and communications with her
and members of both families. He said that a dispute over money he thought the RED student owed
him “is ultimately what caused this situation to proliferate, and what motivated me    to write the
                                                                                     ACT
emails”. He said that the  RED   student and her mom “said they were going to get revenge
                                                                                     ED
                                                                                              for what
                          ACTE
[he’d] said in the emails”, that
                             D
                                 they used “a false narrative” in the complaint to RED  Police, and they
                                                                                   ACTE
were trying to have his external scholarship “taken away”. He explained how he felt D
                                                                                       as the situation
progressed, and noted that “things from the end of the breakup still haunt me every day of my life”.

In his opening statement during the COS hearing, the ’18 reiterated that the actions he’d admitted
were “the worst things” he’d ever said or done, and that they were “totally unrepresentative of his
character”. He said that “no additional punishment can make [him] regret more”, and that he would




                                                                                                DARTMOUTH005402
            Case 1:19-cv-00109-SM Document 48-36 Filed 05/18/20 Page 5 of 5




attempt to explain rather than justify his behavior to the Committee. He said that he had done what he
did because he couldn’t stop thinking about how the RED student ended their relationship, how
                                                       ACT
disrespected he felt, and how what she had said haunted ED
                                                           him. He said that he “felt like he had to do
something that showed just as little respect as she had shown for him”. He said he was “possessed”
and “just wanted to force her” to acknowledge what she had done. He said he didn’t have any nude
photos of her, and that he’d threatened to post them in a “pathetic attempt” to make her
acknowledge him.

When questioned about the statements and emails in the RED report, he did not dispute them. He
admitted that his messages were “unwanted” and “threatening”. ACT     He observed that “obviously, I was
really doing concerning shit here”. He also expressed frustration
                                                               ED that she and her family would “use
College systems” to falsely accuse him, that they had been harassing him in the spring, and that they
had managed to put him through “incredible suffering”. He also expressed significant frustration with
the College, including a dean with whom he had contact in the days after the restraining order was
served (who appeared as a witness at the hearing and gave a different account of their interaction),
financial aid staff, Judicial Affairs, and other College administrators. In his closing statement, the
student repeated his belief that imposing a sanction was not necessary and would not be good for him,
the Dartmouth community, or the RED student’s family.
                                   ACT
                                   ED
FINDING

The Committee agreed with the student’s admission that he had violated Standard II and found him
responsible. In the absence of a conviction, the Committee entered no finding on the Standard VI
violation of law charge.

The student had received a Reprimand for a Standard IV violation in the fall of 2016. The Committee
did not factor it into its sanctioning decision.

Panel members were deeply concerned by the student’s impulsive, unwanted, harassing and
threatening pattern of behavior in February, March, April and May of 2017. Whether or not the
student intended to follow through on specific threats to the RED student and her mother, the
Committee believed his communications were extremely serious   ACTEviolations of Dartmouth Community
                                                                 D
Standards that would not be tolerated here. The panel was also deeply concerned that at this hearing,
nine months later, the student’s description of his pain, anger and motivations did not appear to have
diminished over time and did not convey genuine remorse or growth. Despite his assertion that he
accepted responsibility and described his behavior as the “worst thing” he’d ever done, the student’s
other statements led the Committee to believe that he felt his actions during this period were justified,
and that the RED student, her family, and Dartmouth were to blame. Under the circumstances, the
             ACTconcern for the safety and security of the Dartmouth community if the student were
panel expressed
to continue hisEDeducation here. They did not believe that a long period of suspension would be
appropriate given the severity of the behavior, or that it would be effective in protecting the
community.

Given these factors, the Committee imposed permanent separation from the College, effective
immediately.




                                                                                              DARTMOUTH005403
